UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to. Commission File Number:001-33519 PUBLIC STORAGE (Exact name of registrant as specified in its charter) Maryland 95-3551121 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 701 Western Avenue, Glendale, California 91201-2349 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(818) 244-8080. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for at least the past 90 days. [X]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X]Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [X]Accelerated Filer []Non-accelerated Filer [] Smaller Reporting Company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). []Yes[X]No Indicate the number of the registrant’s outstanding common shares of beneficial interest, as of May 5, 2010: Common Shares of beneficial interest, $.10 par value per share – 169,833,053 shares PUBLIC STORAGE INDEX PART I FINANCIAL INFORMATION Pages Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at March 31, 2010 and December 31, 2009 1 Condensed Consolidated Statements of Income for the Three Months Ended March 31, 2010 and 2009 2 Condensed Consolidated Statement of Equity for the Three Months Ended March 31, 2010 3 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 4 - 5 Notes to Condensed Consolidated Financial Statements 6 - 28 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 - 53 Item 3. Quantitative and Qualitative Disclosures about Market Risk 54 Item 4. Controls and Procedures 55 PART II OTHER INFORMATION (Items 3, 4 and 5 are not applicable) Item 1. Legal Proceedings 56 Item 1A. Risk Factors 56 - 64 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 64 Item 6. Exhibits 64 PUBLIC STORAGE CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share data) March 31, December 31, (Unaudited) ASSETS Cash and cash equivalents $ $ Marketable securities - Real estate facilities, at cost: Land Buildings Accumulated depreciation ) ) Construction in process Investment in real estate entities Goodwill, net Intangible assets, net Loan receivable from Shurgard Europe Other assets Total assets $ $ LIABILITIES AND EQUITY Notes payable $ $ Equity Shares, Series A called for redemption (Note 7) - Accrued and other liabilities Total liabilities Redeemable noncontrolling interests in subsidiaries (Note 6) Commitments and contingencies (Note 11) Equity: Public Storage shareholders’ equity: Cumulative Preferred Shares of beneficial interest, $0.01 par value, 100,000,000 shares authorized, 886,140 shares issued (in series) and outstanding, (886,140 at December 31, 2009) at liquidation preference 3,399,777 3,399,777 Common Shares of beneficial interest, $0.10 par value, 650,000,000 shares authorized, 168,657,595 shares issued and outstanding (168,405,539 at December 31, 2009) 16,867 16,842 Equity Shares of beneficial interest, Series A, $0.01 par value, 100,000,000 shares authorized, none outstanding (8,377.193 shares issued and outstanding at December 31, 2009) (Note 7) - - Paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Public Storage shareholders’ equity Equity of permanent noncontrolling interests in subsidiaries (Note 6) Total equity Total liabilities and equity $ $ See accompanying notes. 1 PUBLIC STORAGE CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Amounts in thousands, except per share amounts) (Unaudited) Three Months Ended March 31, Revenues: Self-storage facilities $ $ Ancillary operations Interest and other income Expenses: Cost of operations: Self-storage facilities Ancillary operations Depreciation and amortization General and administrative Interest expense Income from continuing operations before equity in earnings of real estate entities, gains on disposition of real estate investments, gain on early retirement of debt, asset impairment charges and foreign currency exchange loss 154,698 159,023 Equity in earnings of real estate entities Gains on disposition of real estate investments Gain on early retirement of debt - Asset impairment charges ) - Foreign currency exchange loss ) ) Income from continuing operations Discontinued operations ) Net income Net income allocated (to) from noncontrolling interests in subsidiaries: Based upon income of the subsidiaries ) ) Based upon repurchases of preferred partnership units - Net income allocable to Public Storage shareholders $ $ Allocation of net income to (from) Public Storage shareholders: Preferred shareholders based on distributions paid $ $ Preferred shareholders based on repurchases - ) Equity Shares, Series A Equity Shares, Series A based on redemptions - Restricted share units Common shareholders $ $ Net income per common share – basic and diluted Continuing operations $ $ Discontinued operations - - $ $ Basic weighted average common shares outstanding Diluted weighted average common shares outstanding Equity Shares, Series A (basic and diluted): Net income per share $ $ Weighted average depositary shares See accompanying notes. 2 PUBLIC STORAGE CONDENSED CONSOLIDATED STATEMENT OF EQUITY (Amounts in thousands, except share data) (Unaudited) Cumulative Preferred Shares Common Shares Paid-in Capital Accumulated Deficit Accumulated Other Comprehensive Loss Total Public Storage Shareholders’ Equity Equity of Permanent Noncontrolling Interests In Subsidiaries Total Equity Balance at December 31, 2009 $ ) $ ) $ $ $ Equity Shares, Series A called for redemption (8,377.193 shares) (Note 7) - - ) - - ) - ) Issuance of common shares in connection with share-based compensation (252,056 shares) (Note 9) - 25 - - - Share-based compensation expense, net of cash compensation in lieu of common shares (Note 9) - Adjustments of redeemable noncontrolling interests in subsidiaries to liquidation value (Note 6) - - - ) - ) - ) Net income - Net income allocated to (Note 6): Redeemable noncontrolling interests in subsidiaries - - - ) - ) - ) Permanent noncontrolling equity interests - - - ) - ) - Distributions to equity holders: Cumulative preferred shares (Note 7) - - - ) - ) - ) Permanent noncontrolling interests in subsidiaries - ) ) Equity Shares, Series A ($0.6125 per depositary share) - - - ) - ) - ) Holders of unvested restricted share units - - - ) - ) - ) Common shares ($0.65 per share) - - - ) - ) - ) Other comprehensive loss (Note 2) - ) ) - ) Balance at March 31, 2010 $ ) $ ) $ $ $ See accompanying notes. 3 PUBLIC STORAGE CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) (Unaudited) For the Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Gain on disposition of real estate investments, including amounts in discontinued operations ) ) Gain on early retirement of debt - ) Asset impairment charges - Depreciation and amortization, including amounts in discontinued operations Distributions received from real estate entities in excess of (less than) equity in earnings of real estate entities ) Foreign currency exchange loss Other ) Total adjustments Net cash provided by operating activities Cash flows from investing activities: Capital improvements to real estate facilities ) ) Construction in process ) ) Proceeds from sales of other real estate investments Purchases of marketable securities ) - Other investing activities ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Principal payments on notes payable ) ) Redemption of senior unsecured notes payable - ) Net proceeds from the issuance of common shares Repurchases of cumulative preferred shares - ) Repurchases of permanent noncontrolling equity interests - ) Distributions paid to Public Storage shareholders ) ) Distributions paid to redeemable noncontrolling interests ) ) Distributions paid to permanent noncontrolling equity interests ) ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Net effect of foreign exchange translation on cash ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ See accompanying notes. 4 PUBLIC STORAGE CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) (Unaudited) (Continued) For the Three Months Ended March 31, Supplemental schedule of non cash investing and financing activities: Foreign currency translation adjustment: Real estate facilities, net of accumulated depreciation $ $ - Investment in real estate entities Loan receivable from Shurgard Europe Accumulated other comprehensive loss ) ) Adjustments of redeemable noncontrolling interests to fair values: Accumulated deficit ) ) Redeemable noncontrolling interests 65 99 Equity Shares, Series A called for redemption: Paid-in capital ) - Equity Shares, Series A called for redemption - See accompanying notes. 5 PUBLIC STORAGE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 1. Description of the Business Public Storage (referred to herein as “the Company”, “the Trust”, “we”, “us”, or “our”), a Maryland real estate investment trust, was organized in 1980.Our principal business activities include the acquisition, development, ownership and operation of self-storage facilities which offer storage spaces for lease, generally on a month-to-month basis, for personal and business use.Our self-storage facilities are located primarily in the United States (“U.S.”).We also have interests in self-storage facilities located in seven Western European countries. At March 31, 2010, we had direct and indirect equity interests in 2,009 self-storage facilities located in 38 states operating under the “Public Storage” name and own one facility in London, England.We also have a 49% interest in Shurgard Europe, which owns 115 facilities directly and has a 20% interest in 72 self-storage facilities located in Europe which operate under the “Shurgard Storage Centers” name.We own one facility located in London, England also operated under the Shurgard Storage Centers name.We also have direct and indirect equity interests in approximately 22 million net rentable square feet of commercial space located in 11 states in the U.S. primarily operated by PS Business Parks, Inc. (“PSB”) under the “PS Business Parks” name. Any reference to the number of properties, square footage, number of tenant reinsurance policies outstanding and the aggregate coverage of such reinsurance policies are unaudited and outside the scope of our independent registered public accounting firm’s review and audit of our financial statements in accordance with the standards of the Public Company Accounting Oversight Board. 2. Summary of Significant Accounting Policies Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) as defined in the Financial Accounting Standards Board Accounting Standards Codification (the “Codification”), including the related guidance with respect to interim financial information, and in conformity with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and notes required by GAAP for complete financial statements.In the opinion of management, all adjustments (consisting of normal and recurring adjustments) considered necessary for a fair presentation have been reflected in these unaudited condensed consolidated financial statements.Operating results for the three months ended March 31, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010 due to seasonality and other factors.The accompanying unaudited condensed consolidated financial statements should be read together with the consolidated financial statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. Certain amounts previously reported in our December 31, 2009 and March 31, 2009 financial statements have been reclassified to conform to the March 31, 2010 presentation, as a result of discontinued operations. 6 PUBLIC STORAGE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 Consolidation Policy Codification Section 810-10-15-14 stipulates that generally any entity with a) insufficient equity to finance its activities without additional subordinated financial support provided by any parties, or b) equity holders that, as a group, lack the characteristics specified in the Codification which evidence a controlling financial interest, is considered a Variable Interest Entity (“VIE”).We have determined that we have no interests in VIEs. When we are the general partner, we are presumed to control the partnership unless the limited partners possess either a) the substantive ability to dissolve the partnership or otherwise remove us as general partner without cause (commonly referred to as “kick-out rights”), or b) the right to participate in substantive operating and financial decisions of the limited partnership that are expected to be made in the course of the partnership’s business. The accounts of the entities we control are included in our consolidated financial statements, and all intercompany balances and transactions are eliminated.We account for our investment in entities that we do not consolidate using the equity method of accounting or, if we do not have the ability to exercise significant influence over an investee, the cost method of accounting.Changes in consolidation status are reflected effective the date the change of control or determination of primary beneficiary status occurred, and previously reported periods are not restated.The entities that we consolidate, for the periods in which the reference applies, are referred to hereinafter as the “Subsidiaries.”The entities that we have an interest in but do not consolidate, for the periods in which the reference applies, are referred to hereinafter as the “Unconsolidated Entities.” Collectively, at March 31, 2010, the Company and the Subsidiaries own a total of 1,997 real estate facilities included in continuing operations, consisting of 1,988 self-storage facilities in the U.S., one self-storage facility in London, England and eight commercial facilities in the U.S.Two facilities owned by the Company are subject to condemnation proceedings and their operating results are classified as discontinued operations for all periods presented. At March 31, 2010, the Unconsolidated Entities are comprised of PSB, Shurgard Europe, and various limited and joint venture partnerships (the partnerships referred to as the “Other Investments”).At March31, 2010, PSB owns approximately 19.8 million rentable square feet of commercial space, Shurgard Europe has interests in 187 self-storage facilities in Europe with 10.1million net rentable square feet, and the Other Investments own in aggregate 19 self-storage facilities with 1.1 million net rentable square feet in the U.S. Use of Estimates The preparation of the condensed consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the condensed consolidated financial statements and accompanying notes.Actual results could differ from those estimates. Income Taxes For all taxable years subsequent to 1980, the Company has qualified and intends to continue to qualify as a real estate investment trust (“REIT”), as defined in Section 856 of the Internal Revenue Code.As a REIT, we do not incur federal or significant state tax on that portion of our taxable income which is distributed to our shareholders, provided that we meet certain tests.We believe we have met these tests during 2009 and we expect to meet these tests during 2010 and, accordingly, no provision for federal income taxes has been made in the accompanying condensed consolidated financial statements on income produced and distributed on real estate rental operations.We have business operations in taxable REIT subsidiaries that are subject to regular corporate tax on their taxable income, and such corporate taxes attributable to these operations are presented in ancillary cost of operations in our accompanying condensed consolidated statements of income.We also are subject to certain state taxes, which are presented in general and administrative expense in our accompanying condensed consolidated statements of income.We have concluded that there are no significant uncertain tax positions requiring recognition in our financial statements with respect to all tax periods which remain subject to examination by major tax jurisdictions as of March 31, 2010. 7 PUBLIC STORAGE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 Real Estate Facilities Real estate facilities are recorded at cost.Costs associated with the acquisition, development, construction, renovation and improvement of properties are capitalized.Internal and external transaction costs, such as legal and due diligence costs, that are incurred in connection with the acquisition of real estate facilities are expensed as incurred.Interest, property taxes and other costs associated with development incurred during the construction period are capitalized as building cost.Costs associated with the sale of real estate facilities or interests in real estate investments are expensed as incurred.The purchase cost of existing self-storage facilities that we acquire are allocated based upon relative fair value of the land, building and tenant intangible components of the real estate facility.Expenditures for repairs and maintenance are expensed when incurred.Depreciation expense is computed using the straight-line method over the estimated useful lives of the buildings and improvements, which generally range from 5 to 25 years. Other Assets Other assets primarily consist of prepaid expenses, accounts receivable, interest receivable, and restricted cash.During the three months ended March 31, 2010, we recorded impairment charges with respect to other assets totaling $611,000.These amounts are included in “asset impairment charges” on our condensed consolidated statement of income for the three months ended March 31, 2010. Accrued and Other Liabilities Accrued and other liabilities consist primarily of trade payables, property tax accruals, tenant prepayments of rents, accrued interest payable, accrued payroll, losses and loss adjustment liabilities for our own exposures, and estimated losses related to our tenant insurance activities.Contingent losses are accrued when they are determined to be probable, and to the extent that they are estimable.When it is at least reasonably possible that a significant unaccrued contingent loss has occurred, we disclose the nature of that potential loss under “Legal Matters” in Note 11 “Commitments and Contingencies”. Financial Instruments We have estimated the fair value of our financial instruments using available market information and appropriate valuation methodologies.Considerable judgment is required in interpreting market data to develop estimates of market value.Accordingly, estimated fair values are not necessarily indicative of the amounts that could be realized in current market exchanges. For purposes of financial statement presentation, we consider all highly liquid financial instruments such as short-term treasury securities, money market funds with daily liquidity and a rating of at least AAA by Standard and Poor’s, or investment grade (rated A1 by Standard and Poor’s) short-term commercial paper with remaining maturities of three months or less at the date of acquisition to be cash equivalents.Any such cash and cash equivalents which are restricted from general corporate use (restricted cash) due to insurance or other regulations, or based upon contractual requirements, are included in other assets. Marketable securities represent corporate debt securities rated A1 by Standard and Poor’s.Because we have the positive intent and ability to hold these securities to maturity, the securities are stated at amortized cost, the related unrecognized gains and losses are excluded from earnings and other comprehensive income.The difference between interest income that is imputed using the effective interest method and the actual note interest collected is recorded as an adjustment to the marketable security balance; marketable securities were decreased $57,000 during the three months ended March 31, 2010 in applying the effective interest method.The amortized cost, gross unrecognized holding losses, and fair value of our marketable securities were $95,191,000, ($163,000) and $95,028,000, respectively, at March 31, 2010.The characteristics of the marketable securities and comparative metrics utilized in our evaluation represent significant observable inputs, which are “Level 2” inputs as the term is utilized in FASB Codification Section820-10-35-47.All of our marketable securities have a maturity of one year or less as of March 31, 2010.We periodically assess our marketable securities for other-than-temporary impairment.Any such other-than-temporary impairment from credit loss is recognized as a realized loss and measured as the excess of carrying value over fair value at the time the assessment is made.During the three months ended March 31, 2010, we had no other-than-temporary impairment losses. 8 PUBLIC STORAGE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 Due to the short maturity and the underlying characteristics of our cash and cash equivalents, other assets, and accrued and other liabilities, we believe the carrying values as presented on the condensed consolidated balance sheets are reasonable estimates of fair value. Financial assets that are exposed to credit risk consist primarily of cash and cash equivalents, marketable securities, accounts receivable, the loan receivable from Shurgard Europe, and restricted cash, which is included in other assets.Cash and cash equivalents and restricted cash, as described above, including commercial paper, are only invested in instruments with an investment grade rating.See “Loan Receivable from Shurgard Europe” below for information regarding our fair value measurement of this instrument. At March 31, 2010, due primarily to our investment in and loan receivable from Shurgard Europe, our operations and our financial position are affected by fluctuations in currency exchange rates between the Euro, and to a lesser extent, other European currencies, against the U.S. Dollar. We estimate the fair value of our notes payable to be $542,507,000 at March 31, 2010, based primarily upon discounting the future cash flows under each respective note at an interest rate that approximates loans with similar credit quality and term to maturity.The characteristics of the notes payable and comparative metrics utilized in our evaluation represent significant observable inputs, which are “Level 2” inputs as the term is utilized in FASB Codification Section820-10-35-47. Goodwill Goodwill represents the excess of acquisition cost over the fair value of net tangible and identifiable intangible assets acquired in business combinations, and has an indeterminate life.Each business combination from which our goodwill arose was for the acquisition of single businesses and accordingly, the allocation of our goodwill to our business segments is based directly on such acquisitions. Our goodwill balance of $174,634,000 is reported net of accumulated amortization of $85,085,000 as of March 31, 2010 and December31, 2009. Intangible Assets We acquire finite-lived intangible assets representing primarily the estimated value of the tenants in place (a “Tenant Intangible”) at the date of the acquisition of each respective facility.Tenant Intangibles are amortized relative to the benefit of the tenants in place to each period.Accumulated amortization reflects those properties where the related Tenant Intangibles had not been fully amortized at each applicable date. At March 31, 2010, our Tenant Intangibles have a net book value of $18,540,000 ($19,446,000 at December 31, 2009).Accumulated amortization totaled $12,524,000 at March 31, 2010 ($14,688,000 at December 31, 2009), and amortization expense of $906,000 and $2,257,000 was recorded for the three months ended March 31, 2010 and 2009, respectively. We also have an intangible asset representing the value of the “Shurgard” trade name, which is used by Shurgard Europe pursuant to a licensing agreement, with a book value of $18,824,000 at March 31, 2010 and December 31, 2009.The Shurgard trade name has an indefinite life and, accordingly, we do not amortize this asset but instead analyze it on an annual basis for impairment.No impairments have been noted from any of our annual evaluations, and we did not identify any indicators of impairment at March 31, 2010. 9 PUBLIC STORAGE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 Evaluation of Asset Impairment We evaluate our real estate, intangibles, the Shurgard tradename, and other long-lived assets for impairment on a quarterly basis.We first evaluate these assets for indicators of impairment, and if any indicators of impairment are noted, we determine whether the carrying value of such assets is in excess of the future estimated undiscounted cash flows attributable to these assets.If there is excess carrying value over such future undiscounted cash flows, an impairment charge is recorded for the excess of carrying value over the assets’ estimated fair value.Any long-lived assets which we expect to sell or otherwise dispose of prior to their estimated useful life are stated at the lower of their estimated net realizable value (estimated fair value less cost to sell) or their carrying value.During the three months ended March 31, 2010, we recorded an impairment charge totaling $1,008,000, comprised of $611,000 in other assets and $397,000 in real estate facilities (Note 3).No additional impairments were identified from our evaluations in any periods presented in the accompanying condensed consolidated financial statements, except as noted above. We evaluate impairment of goodwill annually by comparing the aggregate book value (including goodwill) of each reporting unit to their respective estimated fair value.No impairment of our goodwill was identified in our annual evaluation at December 31, 2009, nor were there any indicators of impairment at March31, 2010. Revenue and Expense Recognition Rental income, which is generally earned pursuant to month-to-month leases for storage space, as well as late charges and administrative fees, are recognized as earned.Promotional discounts are recognized as a reduction to rental income over the promotional period, which is generally during the first month of occupancy.Ancillary revenues and interest and other income are recognized when earned.Equity in earnings of real estate entities is recognized based on our ownership interest in the earnings of each of the Unconsolidated Entities. We accrue for property tax expense based upon actual amounts billed for the related time periods and, in some circumstances due to taxing authority assessment and billing timing and disputes of assessed amounts, estimates and historical trends.If these estimates are incorrect, the timing and amount of expense recognition could be affected.Cost of operations, general and administrative expense, interest expense, as well as television, yellow page, and other advertising expenditures are expensed as incurred. Foreign Currency Exchange Translation The local currency is the functional currency for the foreign operations we have an interest in.Assets and liabilities included on our consolidated balance sheets, including our equity investment in, and our loan receivable from, Shurgard Europe, are translated at end-of-period exchange rates, while revenues, expenses, and equity in earnings in the related real estate entities, are translated at the average exchange rates in effect during the period.The Euro, which represents the functional currency used by a majority of the foreign operations for which we have an interest, was translated at an end-of-period exchange rate of approximately 1.345 U.S. Dollars per Euro at March 31, 2010 (1.433 at December31, 2009), and average exchange rates of 1.384 and 1.306 for the three months ended March 31, 2010 and 2009, respectively.Equity is translated at historical rates and the resulting cumulative translation adjustments, to the extent not included in net income, are included as a component of accumulated other comprehensive income (loss) until the translation adjustments are realized.See “Other Comprehensive Income” below for further information regarding our foreign currency translation gains and losses. 10 PUBLIC STORAGE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 Fair Value Accounting As the term is used in our financial statements, “fair value” is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants.We prioritize the inputs used in measuring fair value based upon a three-tier fair value hierarchy described in the FASB Codification Section 820-10-35-52.See “Loan Receivable from Shurgard Europe” below and “Financial Instruments” above, as well as “Redeemable Noncontrolling Interests in Subsidiaries” and “Other Permanent Noncontrolling Interests in Subsidiaries” in Note 6 for information regarding our fair value measurements. Loan Receivable from Shurgard Europe As of March 31, 2010, we had a €391.9 million loan receivable from Shurgard Europe totaling $527,243,000 ($561,703,000 at December 31, 2009).The loan, as amended, bears interest at a fixed rate of 9.0% per annum and matures March 31, 2013.Prior to being amended on October 31, 2009, the loan bore interest at a fixed rate of 7.5% per annum and matured on March 31, 2010.All other material terms and conditions remained the same after the amendment. The loan is denominated in Euros and is translated to U.S. Dollars for financial statement purposes.During each applicable period, because we have expected repayment of the loan within two years of each respective balance sheet date, we have recognized foreign exchange rate gains or losses in income as a result of changes in exchange rates between the Euro and the U.S. Dollar. For the three months ended March31, 2010 and 2009, we recorded interest income of approximately $6,430,000 and $5,177,000, respectively, related to the loan.These amounts reflect 51% of the aggregate interest on the loans, with the other 49%, reflecting our ownership interest in Shurgard Europe, classified as equity in earnings of real estate entities.Loan fees collected from Shurgard Europe are amortized on a straight-line basis as interest income over the applicable term to which the fee applies. Although there can be no assurance, we believe that Shurgard Europe has sufficient liquidity and collateral, and we have sufficient creditor rights, such that credit risk is minimal.In addition, we believe the interest rate on the loan approximates the market rate for loans with similar credit characteristics and tenor, and that the carrying value of the loan approximates fair value.The characteristics of the loan and comparative metrics utilized in our evaluation represent significant unobservable inputs, which are “Level 3” inputs as the term is utilized in FASB Codification Section820-10-35-52. Our commitment to provide additional loans, up to €185million ($265.2 million at December 31, 2009) to Shurgard Europe to assist in financing an acquisition of its joint venture partners’ interest in affiliated two joint ventures expired on March 31, 2010 without being drawn. Other Comprehensive Income Other comprehensive income consists of foreign currency translation adjustments and unrealized holding gains or losses on our marketable securities that are not already recognized in our net income.Other comprehensive income is reflected as an adjustment to “Accumulated Other Comprehensive Income” in the equity section of our condensed consolidated balance sheet, and is added to our net income in determining total comprehensive income for the period as reflected in the following table: 11 PUBLIC STORAGE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 For the Three Months Ended March 31, (Amounts in thousands) Net income $ $ Other comprehensive income (loss): Aggregate foreign currency translation adjustments for the period ) ) Less: foreign currency translation adjustments reflected in net income as “Foreign currency loss” Other comprehensive loss for the period ) ) Total comprehensive income $ $ Discontinued Operations The revenues and expenses of operating units (including individual real estate facilities) that can be segregated from the other operations of the Company, and either i) have been eliminated from the ongoing operations of the Company or ii) are expected to be eliminated from the ongoing operations of the Company within the next year pursuant to a committed plan of disposal, are reclassified and presented for all periods as “discontinued operations” on our condensed consolidated statements of operations. Included in discontinued operations are two facilities we currently own that are subject to eminent domain proceedings, our truck rental and containerized storage operations which ceased in 2009, and certain other self-storage facilities that were disposed of in 2009. In addition to revenues and expenses of these operating units prior to disposal, discontinued operations includes $437,000 and $4,335,000 in gains on disposition of real estate facilities for the three months ended March 31, 2010 and 2009, respectively, as well as $3,500,000 in truck disposal expenses in the three months ended March 31, 2009. Net Income per Common Share We first allocate net income to our noncontrolling interests in subsidiaries (Note 6) and preferred shareholders to arrive at net income allocable to our common shareholders and Equity Shares, Series A.Net income allocated to preferred shareholders or noncontrolling interests in subsidiaries includes any excess of the cash required to redeem any preferred securities in the period over the net proceeds from the original issuance of the securities (or, if securities are redeemed for less than the original issuance proceeds, income allocated to the holders of the redeemed securities is reduced). The remaining net income is allocated among our regular common shares, restricted share units, and our Equity Shares, Series A based upon the dividends declared (or accumulated) for each security in the period, combined with each security’s participation rights in undistributed earnings.Net income allocated to the Equity Shares, Series A for the three months ended March 31, 2010 also includes $25.7 million, representing the excess of cash paid to redeem the securities over the original issuance proceeds.We called these securities for redemption during the three months ended March 31, 2010, and redeemed them on April 15, 2010. Net income allocated to our regular common shares from continuing operations is computed by eliminating the net income or loss from discontinued operations allocable to our regular common shares, from net income allocated to our regular common shares. 12 PUBLIC STORAGE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 Basic net income per share, basic net income (loss) from discontinued operations per share, and basic net income from continuing operations per share are computed using the weighted average common shares outstanding.Diluted net income per share, diluted net income (loss) from discontinued operations per share, and diluted net income from continuing operations per share are computed using the weighted average common shares outstanding, adjusted for the impact, if dilutive, of stock options outstanding (Note 9). The following table reflects the components of the calculations of our basic and diluted net income per share, basic and diluted net loss from discontinued operations per share, and basic and diluted net income from continuing operations per share which are not already otherwise set forth on the face of our condensed consolidated statements of income: For the Three Months Ended March31, (Amounts in thousands) Net income allocable to common shareholders from continuing operations and discontinued operations: Net income allocable to common shareholders $ $ Eliminate: Discontinued operations allocable to common shareholders ) Net income from continuing operations allocable to common shareholders $ $ Weighted average common shares and equivalents outstanding: Basic weighted average common shares outstanding Net effect of dilutive stock options - based on treasury stock method using average market price Diluted weighted average common shares outstanding Recent Accounting Pronouncements and Guidance In June 2009, the FASB issued accounting pronouncements which became effective January1, 2010 and require restatement of previously reported financial statements on the new accounting basis.One pronouncement affects accounting for Variable Interest Entities, by (i) eliminating the concept of a qualifying special purpose entity, (ii) replacing the quantitative-based risks and rewards calculation for determining which enterprise has a controlling financial interest in a variable interest entity and the obligation to absorb losses of the entity or the right to receive benefits from the entity, and (iii) providing for additional disclosures about an entity’s involvement with a variable interest entity.Another pronouncement affects the accounting for transfers of financial assets, by (i) eliminating the concept of a qualifying special purpose entity, (ii) amending the derecognition criteria for a transfer to be accounted for as a sale, and (iii) requiring additional disclosure over transfers accounted for as a sale.These pronouncements did not have an effect on our financial statements. 13 PUBLIC STORAGE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 3. Real Estate Facilities Activity in real estate facilities is as follows: Three Months Ended March 31, 2010 (Amounts in thousands) Operating facilities, at cost: Beginning balance $ Capital improvements Disposition of real estate facilities ) Impairment of real estate facilities ) Impact of foreign exchange rate changes ) Ending balance Accumulated depreciation: Beginning balance ) Depreciation expense ) Disposition of real estate facilities Impact of foreign exchange rate changes Ending balance ) Construction in process: Beginning balance Current development Ending balance Total real estate facilities at March 31, 2010 $ During the three months ended March 31, 2010, we recorded an impairment charge totaling $397,000 related to a land-leased facility where the lease is expiring and we do not expect the lease to be renewed.This impairment charge is included in “asset impairment charges” on our condensed consolidated statement of income for the three months ended March 31, 2010.During the three months ended March 31, 2010, we disposed of a portion of certain real estate facilities in connection with condemnation proceedings, with net proceeds totaling $495,000, and recorded a gain of $333,000 included in “gain on disposition of real estate facilities”.We also received additional proceeds, from a previously condemned facility, recording a gain included in discontinued operations totaling $437,000. 4. Investments in Real Estate Entities The following table sets forth our investments in the real estate entities at March 31, 2010 and December 31, 2009, and our equity in earnings of real estate entities for the three months ended March31, 2010 and 2009 (amounts in thousands): Investments in Real Estate Entities at Equity in Earnings of Real Estate Entities for the Three Months Ended March 31, March 31, December 31, 2009 PSB $ Shurgard Europe Other Investments Total $ 14 PUBLIC STORAGE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 Included in equity in earnings of real estate entities for the three months ended March31, 2009 is $16,284,000, representing our share of the earnings allocated from PSB’s preferred shareholders as a result of PSB’s repurchases of preferred stock and preferred units for amounts that were less than the related book value, during the period. During the three months ended March 31, 2010 and 2009, we received cash distributions from our investments in real estate entities totaling $12,706,000 and $11,819,000, respectively. During three months ended March 31, 2010 and 2009, our investment in Shurgard Europe decreased by $8,467,000 and $10,366,000, respectively, due to foreign currency translation adjustments. Investment in PSB PSB is a REIT traded on the New York Stock Exchange, which controls an operating partnership (collectively, the REIT and the operating partnership are referred to as “PSB”).We have a 41% common equity interest in PSB as of March 31, 2010 and December 31, 2009, comprised of our ownership of 5,801,606 shares of PSB’s common stock and 7,305,355 limited partnership units in the operating partnership.The limited partnership units are convertible at our option, subject to certain conditions, on a one-for-one basis into PSB common stock.Based upon the closing price at March31, 2010 ($53.40 per share of PSB common stock), the shares and units had a market value of approximately $699.9million as compared to a book value of $326.7million.We account for our investment in PSB using the equity method. The following table sets forth selected financial information of PSB; the amounts represent 100% of PSB’s balances and not our pro-rata share. (Amounts in thousands) For the three months ended March 31, Total revenue $ $ Costs of operations ) ) Depreciation and amortization ) ) General and administrative ) ) Other items ) Net income $ $ At March 31, 2010 At December 31, 2009 (Amounts in thousands) Total assets (primarily real estate) $ $ Debt Other liabilities Preferred stock and units Common equity $ $ 15 PUBLIC STORAGE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 Investment in Shurgard Europe At March 31, 2010, we had a 49% equity investment in Shurgard Europe, which owns 115 facilities directly and has a 20% interest in 72 self-storage facilities located in Europe which operate under the “Shurgard Storage Centers” name. Our equity in earnings from our investment in Shurgard Europe for the three months ended March31, 2010 and 2009, totaling $3,310,000 and $1,901,000, respectively, are comprised of (i) losses of $3,072,000 and $3,251,000, respectively, representing our 49% pro-rata share of Shurgard Europe’s net loss for the respective periods and (ii) income of $6,382,000 and $5,152,000, respectively, representing our 49% pro-rata share of the interest income and trademark license fees received from Shurgard Europe for the respective periods (such amounts are presented as equity in earnings of real estate entities rather than interest and other income). During the three months ended March31, 2010 and 2009, our investment in Shurgard Europe decreased by approximately $8,467,000 and $10,366,000, respectively, due to the impact of changes in foreign currency exchange rates. The following table sets forth selected financial information of Shurgard Europe.These amounts are based upon 100% of Shurgard Europe’s balances (on a consolidated basis, including the operations of the 72 self-storage facilities in which Shurgard Europe has a 20% interest), rather than our pro rata share, and are based upon our historical acquired book basis. (Amounts in thousands) For the three months ended March 31, Self-storage and ancillary revenues $ $ Interest and other income (expense) 76 Self-storage and ancillary cost of operations ) ) Trademark license fee payable to Public Storage ) ) Depreciation and amortization ) ) General and administrative ) ) Interest expense on third party debt ) ) Interest expense on loan payable to Public Storage ) ) Expenses from foreign currency exchange ) ) Discontinued operations - 8 Net loss $ ) $ ) Net income (loss) allocated to permanent noncontrolling equity interests in subsidiaries (a) ) Net loss allocated to Shurgard Europe $ ) $ ) At March 31, At December 31, 2009 (Amounts in thousands) Total assets (primarily self-storage facilities) $ $ Total debt to third parties Total debt to Public Storage Other liabilities Equity $ $ (a) During the three months ended March31, 2010 and 2009, approximately $3,145,000 and $2,739,000, respectively, of depreciation and amortization expense was allocated to permanent noncontrolling equity interests in subsidiaries. 16 PUBLIC STORAGE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 Other Investments At March 31, 2010, the “Other Investments” include an aggregate common equity ownership of approximately 24% in entities that collectively own 19 self-storage facilities.We account for our investments in these entities using the equity method. The following table sets forth certain condensed financial information (representing 100% of these entities’ balances and not our pro-rata share) with respect to the Other Investments’ 19 facilities that we have an interest in at March31, 2010: (Amounts in thousands) For the three months ended March 31, Total revenue $ $ Cost of operations and other expenses ) ) Depreciation and amortization ) ) Net income $ 1,777 $ At March 31, At December 31, 2009 (Amounts in thousands) Total assets (primarily self-storage facilities) $ $ Total accrued and other liabilities Total Partners’ equity $ $ 5. Line of Credit and Notes Payable At March 31, 2010, we have a revolving credit agreement (the “Credit Agreement”) which expires on March 27, 2012, with an aggregate limit with respect to borrowings and letters of credit of $300 million.Amounts drawn on the Credit Agreement bear an annual interest rate ranging from the London Interbank Offered Rate (“LIBOR”) plus 0.35% to LIBOR plus 1.00% depending on our credit ratings (LIBOR plus 0.35% at March 31, 2010).In addition, we are required to pay a quarterly facility fee ranging from 0.10% per annum to 0.25% per annum depending on our credit ratings (0.10% per annum at March31, 2010).We had no outstanding borrowings on our Credit Agreement at March 31, 2010 or at May 7, 2010.At March 31, 2010, we had undrawn standby letters of credit, which reduce our borrowing capability with respect to our line of credit by the amount of the letters of credit, totaling $18,270,000 ($18,270,000 at December 31, 2009). The carrying amounts of our notes payable at March 31, 2010 and December 31, 2009 consist of the following (dollar amounts in thousands): 17 PUBLIC STORAGE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 March 31, December 31, 2009 (Amounts in thousands) Unsecured Notes Payable: 5.875% effective and stated note rate, interest only and payable semi-annually, matures in March 2013 $ $ 5.7% effective rate, 7.75% stated note rate, interest only and payable semi-annually, matures in February 2011 (carrying amount includes $1,502 of unamortized premium at March 31, 2010 and $1,889 at December 31, 2009) 104,818 105,206 Secured Notes Payable: 5.5% average effective rate fixed rate mortgage notes payable, secured by 89 real estate facilities with a net book value of approximately $556 million at March 31, 2010 and stated note rates between 4.95% and 8.00%, maturing at varying dates between April 2010 and September 2028 (carrying amount includes $3,578 of unamortized premium at March31, 2010 and $3,983 at December 31, 2009) 224,854 227,223 Total notes payable $ $ Substantially all of our debt was acquired in connection with a property or other acquisition, and in such cases an initial premium or discount is established for any difference between the stated note balance and estimated fair value of the note.This initial premium or discount is amortized over the remaining term of the notes using the effective interest method.Estimated fair values are based upon discounting the future cash flows under each respective note at an interest rate that approximates those of loans with similar credit characteristics and term to maturity.These inputs for fair value represent significant unobservable inputs, which are “Level3” inputs as the term is defined in the Codification. On February 12, 2009, we acquired $110,223,000 face amount of our existing unsecured notes pursuant to a tender offer for an aggregate of $109,622,000 in cash, and recognized a gain of $4,114,000 for the three months ended March 31, 2009. Our notes payable and our Credit Agreement each have various customary restrictive covenants, all of which have been met at March 31, 2010.At March 31, 2010, approximate principal maturities of our notes payable are as follows (amounts in thousands): Unsecured Notes Payable Secured Notes Payable Total 2010 (remainder) $ $ $ - - Thereafter - $ $ $ Weighted average effective rate % % % We incurred interest expense (including interest capitalized as real estate totaling $72,000 and $190,000, respectively for the three months ended March 31, 2010 and 2009) with respect to our notes payable, capital leases and line of credit aggregating $7,411,000 and $8,318,000 for the three months ended March31, 2010 and 2009, respectively.These amounts were comprised of $8,203,000 and $9,282,000 in cash paid during the three months ended March31, 2010 and 2009, respectively, less $792,000 and $964,000 in amortization of premium, respectively. 18 PUBLIC STORAGE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 6. Noncontrolling Interests in Subsidiaries In consolidation, we classify ownership interests in the net assets of each of the Subsidiaries, other than our own, as “noncontrolling interests in subsidiaries.”Interests that have the ability to require us, except in an entity liquidation, to redeem the underlying securities for cash, assets, or other securities that would not also be classified as equity are presented on our balance sheet outside of equity.At the end of each reporting period, if the book value is less than the estimated amount to be paid upon a redemption occurring on the related balance sheet date, these interests are increased to adjust to their estimated liquidation value (which approximates fair value), with the offset against retained earnings.All other noncontrolling interests in subsidiaries are presented as a component of equity, “permanent noncontrolling interests in subsidiaries.” Redeemable Noncontrolling Interests in Subsidiaries At March 31, 2010, the Redeemable Noncontrolling Interests in Subsidiaries represent equity interests in three entities that own in aggregate 14 self-storage facilities.During the three months ended March31, 2010 and 2009, these interests were increased by $65,000 and $99,000, respectively, to adjust to their estimated liquidation value (which approximates fair value).We estimate the amount to be paid upon redemption of these interests by applying the related provisions of the governing documents to our estimate of the fair value of the underlying net assets (principally real estate assets). During the three months ended March31, 2010 and 2009, we allocated a total of $223,000 and $262,000, respectively, of income to these interests.During the three months ended March31, 2010 and 2009, we paid distributions to these interests totaling $304,000 and $340,000, respectively. Permanent Noncontrolling Interests in Subsidiaries At March 31, 2010, the Permanent Noncontrolling Interests in Subsidiaries represent (i) equity interests in 28 entities that own an aggregate of 94 self-storage facilities (the “Other Permanent Noncontrolling Interests in Subsidiaries”) and (ii) preferred partnership units (the “Preferred Partnership Interests”).These interests are presented as equity because the holders of the interests do not have the ability to require us to redeem them for cash, other assets, or other securities that would not also be classified as equity. Other Permanent Noncontrolling Interests in Subsidiaries The total carrying amount of the Other Permanent Noncontrolling Interests in Subsidiaries was $32,428,000 at March31, 2010 ($32,974,000 at December 31, 2009).During the three months ended March31, 2010 and 2009, we allocated a total of $3,921,000 and $4,148,000, respectively, in income to these interests and we paid distributions to these interests totaling $4,467,000 and $4,058,000, respectively. Preferred Partnership Interests At March 31, 2010 and December 31, 2009, our preferred partnership units outstanding were comprised of 4,000,000 units of our 7.250% Series J preferred units ($100,000,000 carrying amount, redeemable May 9, 2011).Subject to certain conditions, the Series J preferred units are convertible into our 7.25% Series J Cumulative Preferred Shares. 19 PUBLIC STORAGE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 In the three months ended March 31, 2009, in connection with our acquisition of preferred partnership units from third parties for an aggregate of $153.0 million, we recorded an allocation of $72.0 million in income from these interests in determining net income allocable to Public Storage shareholders based upon the excess of the carrying amount over the amount paid. During the three months ended March31, 2010 and 2009, we allocated a total of $1,812,000 and $4,017,000, respectively, in income to these interests based upon distributions paid. 7. Public Storage Shareholders’ Equity Cumulative Preferred Shares At March 31, 2010 and December 31, 2009, we had the following series of Cumulative Preferred Shares of beneficial interest outstanding: At March 31, 2010 At December 31, 2009 Series Earliest Redemption Date Dividend Rate Shares Outstanding Liquidation Preference Shares Outstanding Liquidation Preference (Dollar amounts in thousands) Series V 9/30/07 % $ $ Series W 10/6/08 % Series X 11/13/08 % Series Y 1/2/09 % Series Z 3/5/09 % Series A 3/31/09 % Series B 6/30/09 % Series C 9/13/09 % Series D 2/28/10 % Series E 4/27/10 % Series F 8/23/10 % Series G 12/12/10 % Series H 1/19/11 % Series I 5/3/11 % Series K 8/8/11 % Series L 10/20/11 % Series M 1/9/12 % Series N 7/2/12 % Total Cumulative Preferred Shares $ $ The holders of our Cumulative Preferred Shares have general preference rights with respect to liquidation and quarterly distributions.Holders of the preferred shares, except under certain conditions and as noted below, will not be entitled to vote on most matters.In the event of a cumulative arrearage equal to six quarterly dividends, holders of all outstanding series of preferred shares (voting as a single class without regard to series) will have the right to elect two additional members to serve on our Board of Trustees until events of default have been cured.At March 31, 2010, there were no dividends in arrears. Except under certain conditions relating to the Company’s qualification as a REIT, the Cumulative Preferred Shares are not redeemable prior the dates indicated on the table above.On or after the respective dates, each of the series of Cumulative Preferred Shares will be redeemable, at the option of the Company, in whole or in part, at $25.00 per share (or depositary share as the case may be), plus accrued and unpaid dividends.Holders of the Cumulative Preferred Shares do not have the right to require the Company to redeem such shares. 20 PUBLIC STORAGE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 Upon issuance of our Cumulative Preferred Shares of beneficial interest, we classify the liquidation value as preferred equity on our consolidated balance sheet with any issuance costs recorded as a reduction to paid-in capital. During March 2009, we repurchased certain of our Cumulative Preferred Shares in privately negotiated transactions as follows: SeriesV – 700,000 depositary shares, each representing 1/1,000 of a share of our Cumulative Preferred Shares at a total cost of $13,230,000, Series C – 175,000 depositary shares, each representing 1/1,000 of a share of our Cumulative Preferred Shares at a total cost of $2,695,000 and Series F – 107,000 depositary shares, each representing 1/1,000 of a share of our Cumulative Preferred Shares at a total cost of $1,610,000.The carrying value of the shares repurchased totaled $23.8 million ($24.6 million liquidation preference less $0.8million of original issuance costs), and exceeded the aggregate repurchase cost of $17.5 million by approximately $6.2million.For purposes of determining net income per share, income allocated to our preferred shareholders was reduced by the $6.2 million for the three months ended March31, 2009. See Note 12 “Subsequent Events” for further discussion regarding our Cumulative Preferred Shares. Equity Shares, Series A On March 12, 2010, we called for redemption all of our outstanding shares of Equity Shares, Series A. The redemption occurred on April 15, 2010 at $24.50 per share.The aggregate redemption amount of $205.4million was classified as a liability at March 31, 2010. During each of the three months ended March 31, 2010 and 2009, we paid quarterly distributions to the holders of the Equity Shares, Series A of $0.6125 per share. Equity Shares, Series AAA We have $100,000,000 (4,289,544 shares) of Equity Shares, Series AAA (“Equity Shares AAA”) outstanding at March 31, 2010 and December 31, 2009.The Equity Shares AAA ranks on a parity with common shares and junior to the Senior Preferred Shares with respect to general preference rights, and has a liquidation amount equal to 120% of the amount distributed to each common share.Annual distributions per share are equal to the lesser of (i) five times the amount paid per common share or (ii) $2.1564.We have no obligation to pay distributions if no distributions are paid to common shareholders.During each of the three month periods ended March 31, 2010 and 2009, we paid quarterly distributions to the holder of the Equity Shares, Series AAA of $0.5391 per share.For all periods presented, the Equity Shares, Series AAA and related dividends are eliminated in consolidation as the shares are held by a Subsidiary. Dividends The unaudited characterization of dividends for Federal income tax purposes is made based upon earnings and profits of the Company, as defined by the Internal Revenue Code.Common share dividends including amounts paid to our restricted share unitholders totaled $109.9 million ($0.65 per share) and $92.9million ($0.55 per share), for the three months ended March 31, 2010 and 2009, respectively.Equity Shares, Series A dividends totaled $5.1 million ($0.6125 per share) for each of the three month periods ended March 31, 2010 and 2009.Preferred share dividends pay fixed rates from 6.125% to 7.500% with a total liquidation amount of $3,399,777,000 at March 31, 2010 and December 31, 2009 and dividends aggregating $58.1 million for each of the three months ended March 31, 2010 and 2009, respectively. 21 PUBLIC STORAGE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 8. Related Party Transactions Mr. Hughes, Public Storage’s Chairman of the Board of Trustees, and his family (collectively the “Hughes Family”) have ownership interests in, and operate approximately 52 self-storage facilities in Canada using the “Public Storage” brand name (“PS Canada”) pursuant to a royalty-free trademark license agreement with Public Storage.We currently do not own any interests in these facilities nor do we own any facilities in Canada.The Hughes Family owns approximately 17.3% of our common shares outstanding at March 31, 2010.We have a right of first refusal to acquire the stock or assets of the corporation that manages the 52 self-storage facilities in Canada, if the Hughes Family or the corporation agrees to sell them.However, we have no interest in the operations of this corporation, we have no right to acquire this stock or assets unless the Hughes Family decides to sell and we receive no benefit from the profits and increases in value of the Canadian self-storage facilities. We reinsure risks relating to loss of goods stored by tenants in the self-storage facilities in Canada.During the three months ended March 31, 2010 and 2009, we received $159,000 and $183,000 (based upon historical exchange rates between the U.S. Dollar and Canadian Dollar in effect as the revenues were earned), respectively, in reinsurance premiums attributable to the Canadian facilities.Since our right to provide tenant reinsurance to the Canadian facilities may be qualified, there is no assurance that these premiums will continue. Public Storage and Mr. Hughes are co-general partners in certain consolidated partnerships and affiliated partnerships of Public Storage that are not consolidated.The Hughes Family owns 47.9% of the voting stock and Public Storage holds 46% of the voting and 100% of the nonvoting stock (representing substantially all the economic interest) of a private REIT.The private REIT owns limited partnership interests in five affiliated partnerships.The Hughes Family also owns limited partnership interests in certain of these partnerships and holds securities in PSB.PS Canada holds approximately a 1.2% interest in Stor-RE, a consolidated entity that provides liability and casualty insurance for PS Canada, Public Storage and certain affiliates of Public Storage, for occurrences prior to April 1, 2004 as described below.Public Storage and the Hughes Family receive distributions from these entities in accordance with the terms of the partnership agreements or other organizational documents. 9.Share-Based Compensation Stock Options We have various stock option plans (collectively referred to as the “PS Plans”).Under the PS Plans, the Company has granted non-qualified options to certain trustees, officers and key employees to purchase the Company’s common shares at a price equal to the fair market value of the common shares at the date of grant.Options granted after December 31, 2002 vest generally over a five-year period and expire between eight years and ten years after the date they became exercisable.The PS Plans also provide for the grant of restricted shares (see below) to officers, key employees and service providers on terms determined by an authorized committee of our Board. We recognize compensation expense for stock options based upon their estimated fair value on the date of grant amortized over the applicable vesting period (the “Fair Value Method”), net of estimates for future forfeitures.We estimate the fair value of our stock options based upon the Black-Scholes option valuation model. For each of the three months ended March 31, 2010 and 2009, we recorded $600,000 in stock option compensation expense related to options granted after January 1, 2002. 22 PUBLIC STORAGE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 A total of 105,000 stock options were granted during the three months ended March 31, 2010, 202,177 shares were exercised, and no shares were forfeited.A total of 3,598,491 stock options were outstanding at March 31, 2010 (3,695,668 at December 31, 2009). Outstanding stock options are included on a one-for-one basis in our diluted weighted average shares, less a reduction for the treasury stock method applied to a) the average cumulative measured but unrecognized compensation expense during the period and b) the strike price proceeds expected from the employee upon exercise. Restricted Share Units Outstanding restricted share units vest ratably over either five or eight years (depending upon the terms of each individual grant) from the date of grant.The employee receives additional compensation equal to the per-share dividends received by common shareholders with respect to restricted share units outstanding.Such compensation is accounted for as dividends paid.Any dividends paid on units which are subsequently forfeited are expensed.Upon vesting, the employee receives common shares equal to the number of vested restricted share units in exchange for the units. The total value of each restricted share unit grant, based upon the market price of our common shares at the date of grant, is amortized over the service period, net of estimates for future forfeitures, as compensation expense.The related employer portion of payroll taxes is expensed as incurred. During the three months ended March 31, 2010, 94,864 restricted share units were granted, 24,735 restricted share units were forfeited and 80,477 restricted share units vested.This vesting resulted in the issuance of 49,879 common shares.In addition, cash compensation totaling $2,292,000 was paid to employees in lieu of 30,598 common shares based upon the market value of the shares at the date of vesting is used to settle the employees’ tax liability generated by the vesting and is charged against paid in capital. At March 31, 2010, approximately 538,006 restricted share units were outstanding (548,354 at December31, 2009).A total of $2,032,000 and $2,013,000 in restricted share unit expense was recorded for the three months ended March 31, 2010 and 2009, respectively.Restricted share unit expense includes amortization of the grant-date fair value of the units reflected as an increase to paid-in capital, as well as $164,000 and $113,000 in related payroll taxes we incurred in the three months ended March 31, 2010 and 2009, respectively. See also “net income per common share” in Note 2 for further discussion regarding the impact of restricted share units on our net income per common and income allocated to common shareholders. 10.Segment Information Our reportable segments reflect significant operating activities that are evaluated separately by management, and are organized based upon their operating characteristics.Each of our segments is evaluated by management based upon net segment income.Net segment income represents net income in conformity with GAAP and our significant accounting policies as denoted in Note 2. We had previously grouped our Commercial Segment with other ancillary activities such as reinsurance of policies against losses to goods stored by tenants in our self-storage facilities, merchandise sales, truck rentals, and containerized storage.Due to the termination of our containerized storage and truck rental operations, these other ancillary activities as a group have become less significant and as a result no longer represent a reportable segment either individually or as a group.We have adjusted the classification of the “Presentation of Segment Information” below with respect to prior periods to be consistent with our current segment definition. 23 PUBLIC STORAGE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 Following is the description of and basis for presentation for each of our segments. Domestic Self-Storage Segment The Domestic Self-Storage Segment comprises our domestic self-storage rental operations, and is our predominant segment.It includes the operations of the 1,989 self storage facilities owned by the Company and the Subsidiaries, as well as our equity share of the 19 self-storage facilities that we account for on the equity method.None of our interest and other income, interest expense or the related debt, general and administrative expense, or gains and losses on the sale of self-storage facilities is allocated to our Domestic Self-Storage segment because management does not consider these items in evaluating the results of operations of the Domestic Self-Storage segment.At March 31, 2010, the assets of the Domestic Self-Storage segment are comprised principally of our self-storage facilities with a book value of $7.5 billion ($7.6 billion at December31, 2009), Tenant Intangibles with a book value of approximately $18.5 million ($19.4 million at December 31, 2009), and the Other Investments with a net book value of $13.6 million ($13.8 million at December 31, 2009).Substantially all of our other assets totaling $101.4million, and our accrued and other liabilities totaling $201.4 million, ($92.9 million and $212.3 million, respectively, at December 31, 2009) are directly associated with the Domestic Self-Storage segment. Europe Self-Storage Segment The Europe Self-Storage segment comprises our interest in Shurgard Europe, which has a separate management team that makes the financing, capital allocation, and other significant decisions for this operation.The Europe Self-Storage segment presentation includes our equity share of Shurgard Europe’s operations, the interest and other income received from Shurgard Europe, as well as specific general and administrative expense, disposition gains, and foreign currency exchange gains and losses that management considers in evaluating our investment in Shurgard Europe.At March 31, 2010, our condensed consolidated balance sheet includes an investment in Shurgard Europe with a book value of $260.8 million ($272.3 million at December31, 2009) and a loan receivable from Shurgard Europe totaling $527.2 million ($561.7 million at December31, 2009). Commercial Segment The Commercial segment comprises our investment in PSB, a self-managed Real Estate Investment Trust with a separate management team that makes the financing, capital allocation and other significant decisions.The Commercial segment also includes our direct interest in certain commercial facilities, substantially all of which are managed by PSB.The Commercial segment presentation includes our equity income from PSB, as well as the revenues and expenses of our commercial facilities.At March 31, 2010, the assets of the Commercial segment are comprised principally of our investment in PSB which has a book value of $326.7 million ($326.1 million at December 31, 2009). Presentation of Segment Information The following tables reconcile the performance of each segment, in terms of segment income, to our consolidated net income (amounts in thousands): 24 PUBLIC STORAGE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 For the three months ended March 31, 2010 Domestic Self-Storage Europe Self-Storage Commercial Other Items Not Allocated to Segments Total Consolidated (Amounts in thousands) Revenues: Self-storage facilities $ $
